Citation Nr: 0116168	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred in January and February 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from January 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Portland, 
Oregon.  The veteran perfected an appeal of that decision.

The veteran has appealed the VAMC's denial of the payment of 
unauthorized medical expenses for treatment he received in 
January and February 2000 for a non-service connected heart 
disorder.  Although the Regional Office (RO) provided the 
claims file to the Board, the Medical Administration Service 
file, including documentation of the determination on appeal, 
was not provided.

The case is REMANDED to the RO for the following development:

The RO should obtain the veteran's 
Medical Administration Service folder, 
including all evidence and documents 
pertaining to the issue on appeal, and 
associate it with the claims folder.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, 

(continued on next page)

M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


